SUPPLEMENTAL DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statement filed on 04/02/21, have all been considered and made of record (note the attached copy of form PTO-1449). However, none of the references, cited in the Information Disclosure Statement, teaches or suggests a fiber optic connection system for selective use with a first ruggedized fiber optic adapter and a second ruggedized fiber optic adapter of the claimed invention.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner’s amendment was given in an interview with Julie Skoge on April 16, 2020.
5.	The application has been amended as follows: 
- -16. (Currently amended) A fiber optic connection system comprising: 

            a seal mounted on an exterior of the core housing, the seal being positioned rearward of a longitudinal midpoint of the core housing, the seal being a radial seal positioned within a circumferential groove defined around the exterior of the core housing; and 
            a ruggedized exterior assembly configured to be mounted over the elongate connector core; and   
            wherein the ruggedized exterior assembly includes a keying arrangement for rotationally keying the ruggedized exterior assembly relative to a ruggedized fiber optic adapter.
            17. (Canceled)
            18. (Currently amended) The fiber optic connection system of claim 16 [[17]], wherein the keying arrangement is formed by a shroud of the ruggedized exterior assembly, the shroud including two paddles.- -

Reasons for Allowance
6.	Claims 1-16 and 18-20 are allowed.
7.	The following is an examiner's statement of reasons for allowance:

Claims 2-8 depend from claim 1. 

Claims 10-15 depend from claim 9. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 
Claims 18-20 depend from claim 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.''

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-17391739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883